DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-31, drawn to a screen assembly for a fenestration assembly, classified in E06B 2003/4492.
II. Claims 32 and 33, drawn to a method for operating a screen assembly, classified in E06B 9/54.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed does not require a frame surrounding or slideably engaged by the sash or including a head, sill, and two jambs. The process as claimed can therefore be practiced using a materially different product, such as a fenestration assembly including only a partial frame (e.g. only two jambs without a distinct header or sill), or using a sash that is pivotably connected to the fenestration assembly without sliding movement.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications, as noted above. Additionally, a search for the product claims requires a search for the frame and frame components (“head”, “sill”, “jambs”, etc.) and a sliding movement of the sash. The process claims further .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Victor Jonas on 12/14/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-31.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 32 and 33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Claims 18-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 32-34 of copending Application No. 16/429345 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. It is noted that although the claims of the instant application differ from the claims of the reference application in the use of the terms “wind” and “unwind” (as compared to “coil” and “uncoil”), these terms are equivalent to each other such that they are coextensive in scope.

Claim Objections
Claim 30 is objected to because of the following informalities:  Claim 30 recites “bod” in line 5, which is a minor typographical error and should instead recite --body--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “A screen assembly for a fenestration assembly, the fenestration assembly including a frame and a sash operatively coupled with the frame”. The limitation “for a fenestration assembly” does not constitute a positive recitation of the fenestration assembly or the components of the 
Claims 22-31 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farntrog (U.S. Patent No. 9,556,670).
Regarding claim 1, Farntrog discloses a fenestration assembly [FIG. 3] comprising:
a sash (22) including at least one magnet (column 4, lines 40-54 discloses magnets embedded in the sash);
a frame (21) surrounding the sash [FIG. 3], the frame including:
a top portion (header member of the window frame 21; column 9, lines 1-5);
a bottom portion (sill member of the window frame 21; column 9, lines 1-5); and
two jambs (side jambs of the window frame 21; column 9, lines 1-5; the side rails 30a, 30b are also part of the jambs) connecting the top portion to the bottom portion, 
at least one screen assembly (11, 12, 40) mounted in at least one of: the top portion or the bottom portion (column 3, lines 34-41 discloses positioning of the roller assembly housing in the window sill), the at least one screen assembly including:
a roller assembly (40) substantially hidden from view (the roller assembly 40 is hidden from view by the corresponding housing 11);
a control bar (12) extending beyond the sash and into the first slots [FIGS. 8-10A], the control bar including a ferromagnetic material (12b); and
a screen material (13) attached to the roller assembly, an end of the screen material connected to the control bar [FIG. 4], the screen assembly configured to apply tension to the screen material to wind the screen material around the roller assembly and to permit the screen material to unwind from the roller assembly under a tension applied to move the control bar away from the roller assembly (spring 42 provides tension to the screen to enable winding of the screen, and engagement of the control bar when the window is moved enables unwinding), wherein the control bar automatically engages the at least one magnet of the sash when the sash is in the closed configuration to attach the control bar to the sash (Figure 2 depicts the control bar held in place by magnetic engagement; column 3, lines 34-41 discloses positioning of the roller assembly housing in the sill such that the magnet attaching the control bar to the sash is positioned on the 
Regarding claim 8, Farntrog discloses that the sash is a first sash and the fenestration assembly further includes a second sash; and the at least one screen assembly is a first screen assembly and a second screen assembly, wherein the first screen assembly is mounted in the bottom portion and the second screen assembly is mounted in the top portion (column 6, lines 35-50 discloses first and second sashes and first and second screen assemblies mounted in both the top and bottom portions).
Regarding claim 9, Farntrog discloses that the fenestration assembly is a double-hung window (column 6, lines 35-50 discloses a double-hung window).
Regarding claim 18, Farntrog discloses a screen assembly (10) for a fenestration assembly, the fenestration assembly including frame (21) and a sash (22) slideably engaged with the frame, the screen assembly comprising:
a roller assembly (41);
a control bar (12) configured to extend beyond the sash, the control bar including a ferromagnetic material (12b); and
a screen material (13) attached to the roller assembly, an end of the screen material is connected to the control bar [FIG. 5], the screen assembly configured to wind the screen material around the roller assembly and to permit the screen material to unwind from the roller assembly under tension applied to move the control bar away from the roller assembly (spring 42 provides tension to the screen to enable winding of the screen, and engagement of the control bar when the window is moved enables unwinding), wherein the screen assembly is configured so that the control bar automatically attaches to a magnet of the sash when the sash is closed (Figure 2 depicts the control bar held in place by magnetic engagement; column 3, lines 34-41 discloses positioning of the roller assembly housing in the sill such that the magnet attaching the control bar to the sash is positioned on the sash; column 4, line 55-column 5, line 12 discloses automatic connection between the control bar and the magnet when the window is closed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Hutchinson (U.S. Patent No. 1,114,990).
Regarding claim 3, Farntrog discloses the first slots, the control bar, and disengagement of the control bar from the magnet, but does not disclose stops in the slots.
Nonetheless, Hutchinson discloses a fenestration assembly comprising first slots (17), wherein each of the first slots includes a stop (the lower distal end of each track 17 includes a stop, as shown in Figure 1), the stops configured to prevent movement of a control bar (14, 18) beyond the stops and automatically disengage the control bar from a sash (1) if the sash moves beyond the stops (page 2, lines 99-122) [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slots of Farntrog to include the stops taught by Hutchinson, in order to enable automatic disengagement of the screen by a user without additional input to provide fast and easy access to the opposite side of the sash or to a second sash positioned behind the first sash.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670).
Regarding claim 5, Farntrog discloses that the assembly further includes at least one ejector (8) facing the control bar [FIG. 15B], the at least one ejector moveable between a first position wherein the at least one ejector is at or below a surface of the sill (column 7, line 59-column 8, line 7) and a second 
Farntrog does not explicitly disclose an embodiment in which the ejector is positioned in the sash.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have positioned the ejector in the sash, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. It is noted that Farntrog does further disclose positioning of the roller assembly housing 11 on the sash, wherein the control bar 12 engages the sash, so positioning the ejector in the sash would have been obvious to provide optional engagement and disengagement of the control bar from the corresponding magnetic attachment points as described in column 7, line 59-column 8, line 7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Tribe (U.S. Patent No. 267,618).
Regarding claim 6, Farntrog discloses the sash and the ejector movable to a second position, but does not disclose a ribbon.
Nonetheless, Tribe discloses a fenestration assembly comprising an attachment operating mechanism including a ribbon (D’) [FIG. 5] connected to the attachment operating mechanism and configured such that pulling on the ribbon moves the mechanism to a second position (page 2, lines 18-36).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Farntrog to include the ribbon taught by Tribe, in order to enable operation from a greater distance, so as to enable installation of the screen assembly on an otherwise difficult to access window (for example, a window located high on a wall out of reach normally).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Goodman (U.S. Patent No. 8,641,105).
Regarding claim 7, Farntrog discloses the magnet and engagement of the control bar with the magnet, but does not disclose that the magnet is a cylindrical magnet that is rotated to vary the magnetic force.
Nonetheless, Goodman discloses a screen assembly comprising a cylindrical magnet (234A) having a longitudinal axis, the cylindrical magnet polarized across its diameter [FIG. 11] such that rotating the cylindrical magnet about its longitudinal axis varies a magnetic force in a direction of a control bar (216) between a first level of the magnetic force sufficient to engage the control bar and a second level of the magnetic force insufficient to engage the control bar (column 5, line 43-column 6, line 15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet of Farntrog to have the cylindrical and rotatable configuration taught by Goodman, in order to provide means for more easily disengaging the magnet, and allowing for the use of a stronger magnet to ensure that accidental disengagement doesn’t occur.

Claims 2, 10, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Anderson (U.S. Patent Application Publication No. 2017/0159356).
Regarding claims 2 and 10, Farntrog discloses a fenestration assembly [FIG. 2] comprising:
at least one sash (21) including:
an upper rail (upper end rail of the window sash 21; column 9, lines 6-7);
a lower rail (lower end rail of the window sash 21; column 9, lines 6-7);
two stiles connecting the upper rail to the lower rail (side members of the window sash 21; column 9, lines 6-7); and
at least one magnet (column 4, lines 40-54 discloses magnets embedded in the sash);
a frame (22) surrounding the at least one sash, the frame including:
a top portion (header member of the window frame 21; column 9, lines 1-5);
a bottom portion (sill member of the window frame 21; column 9, lines 1-5); and

at least one screen assembly (11, 12, 40) mounted in at least one of: the top portion or the bottom portion, the at least one screen assembly including:
a roller assembly (40) substantially hidden from view (the roller assembly 40 is hidden from view by the corresponding housing 11); and
a control bar (12) including a ferromagnetic material (12b); and
a screen material (13) attached to the roller assembly, an end of the screen material connected to the control bar [FIG. 4], the screen assembly configured to wind the screen material around the roller assembly and to permit the screen material to unwind from the roller assembly under tension applied to move the control bar away from the roller assembly (spring 42 provides tension to the screen to enable winding of the screen, and engagement of the control bar when the window is moved enables unwinding), wherein the control bar automatically attaches to at least one magnet of the sash when the sash is in the closed configuration (Figure 2 depicts the control bar held in place by magnetic engagement; column 3, lines 34-41 discloses positioning of the roller assembly housing in the sill such that the magnet attaching the control bar to the sash is positioned on the sash; column 4, line 55-column 5, line 12 discloses automatic connection between the control bar and the magnet when the window is closed),
wherein the at least one magnet is disposed in the lower rail of the sash when the screen assembly is mounted in the bottom portion (column 3, lines 34-41; in the configuration in 
Farntrog does not disclose that the magnet is movable between a first position and a second position.
Nonetheless, Anderson discloses a screen attachment mechanism comprising a magnet (34; paragraph 0050 discloses that the strip 34 may be a magnet) that is continuously movable between a first position wherein the at least one magnet does not project beyond a surface of a respective rail member (14) [FIG. 9] and a second position wherein a portion of the at least one magnet projects beyond the surface of the rail member [FIG. 11].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet of Farntrog to be movable between first and second positions, in order to cover any gaps resulting from misalignment between the control bar and the sash to prevent the entry of debris or insects.
Regarding claim 11, Farntrog discloses that each of the two jambs form first slots (slots defined by side rails 30a, 30b) extending lengthwise along at least a portion of the jamb between the top portion and the bottom portion, and the control bar extends beyond the sash and into the first slots [FIGS 8-10A].
Regarding claim 14, Farntrog discloses that the assembly further includes at least one ejector (8) facing the control bar [FIG. 15B], the at least one ejector moveable between a first position wherein the at least one ejector is at or below a surface of the sill (column 7, line 59-column 8, line 7) and a second position wherein a portion of the at least one ejector projects beyond the surface of the sill to disengage the control bar from the at least one magnet [FIG. 15B].
Farntrog does not explicitly disclose an embodiment in which the ejector is positioned in the sash.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have positioned the ejector in the sash, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. It is noted that Farntrog does further disclose positioning of the roller assembly housing 11 on the sash, wherein the control bar 12 engages the sash, so positioning the ejector in the sash would have been 
Regarding claim 17, Farntrog discloses that the sash is a first sash and the fenestration assembly further includes a second sash; and the at least one screen assembly is a first screen assembly and a second screen assembly, wherein the first screen assembly is mounted in the bottom portion and the second screen assembly is mounted in the top portion (column 6, lines 35-50 discloses first and second sashes and first and second screen assemblies mounted in both the top and bottom portions).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Anderson (U.S. Patent Application Publication No. 2017/0159356), as applied to claim 10 above, and further in view of Hutchinson (U.S. Patent No. 1,114,990).
Regarding claim 12, Farntrog, as modified above, discloses the first slots, the control bar, and disengagement of the control bar from the magnet, but does not disclose stops in the slots.
Nonetheless, Hutchinson discloses a fenestration assembly comprising first slots (17), wherein each of the first slots includes a stop (the lower distal end of each track 17 includes a stop, as shown in Figure 1), the stops configured to prevent movement of a control bar (14, 18) beyond the stops and automatically disengage the control bar from a sash (1) if the sash moves beyond the stops (page 2, lines 99-122) [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slots of Farntrog, as modified above, to include the stops taught by Hutchinson, in order to enable automatic disengagement of the screen by a user without additional input to provide fast and easy access to the opposite side of the sash or to a second sash positioned behind the first sash.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Anderson (U.S. Patent Application Publication No. 2017/0159356), as applied to claim 10 above, and further in view of Tribe (U.S. Patent No. 267,618).
Regarding claim 15, Farntrog, as modified above, discloses the sash and the ejector movable to a second position, but does not disclose a ribbon.
Nonetheless, Tribe discloses a fenestration assembly comprising an attachment operating mechanism including a ribbon (D’) [FIG. 5] connected to the attachment operating mechanism and configured such that pulling on the ribbon moves the mechanism to a second position (page 2, lines 18-36).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Farntrog, as modified above, to include the ribbon taught by Tribe, in order to enable operation from a greater distance, so as to enable installation of the screen assembly on an otherwise difficult to access window (for example, a window located high on a wall out of reach normally).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Anderson (U.S. Patent Application Publication No. 2017/0159356), as applied to claim 10 above, and further in view of Goodman (U.S. Patent No. 8,641,105).
Regarding claim 16, Farntrog, as modified above, discloses the magnet and engagement of the control bar with the magnet, but does not disclose that the magnet is a cylindrical magnet that is rotated to vary the magnetic force.
Nonetheless, Goodman discloses a screen assembly comprising a cylindrical magnet (234A) having a longitudinal axis, the cylindrical magnet polarized across its diameter [FIG. 11] such that rotating the cylindrical magnet about its longitudinal axis varies a magnetic force in a direction of a control bar (216) between a first level of the magnetic force sufficient to engage the control bar and a second level of the magnetic force insufficient to engage the control bar (column 5, line 43-column 6, line 15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnet of Farntrog, as modified above, to have the cylindrical and rotatable configuration taught by Goodman, in order to provide means for more easily disengaging the magnet, and allowing for the use of a stronger magnet to ensure that accidental disengagement doesn’t occur.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farntrog (U.S. Patent No. 9,556,670) in view of Rothbaum (U.S. Patent Application Publication No. 2011/0253571).
Regarding claims 19 and 20, Farntrog discloses the ferromagnetic material, but does not disclose that it is a martensitic or ferritic stainless steel, or type 416 stainless steel.
Nonetheless, Rothbaum discloses a ferromagnetic material comprising type 416 stainless steel (paragraph 0027; it is noted that type 416 stainless steel also reads on the claim limitation “martensitic or ferritic stainless steel”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ferromagnetic material of Farntrog to be stainless steel, as taught by Rothbaum, in order to provide a durable and corrosion resistant material for the assembly, so as to improve longevity.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Welfonder (U.S. Patent No. 6,666,252) in view of Farntrog (U.S. Patent No. 9,556,670).
Regarding claim 21, Welfonder discloses a screen assembly (1), the screen assembly comprising:
a roller assembly [FIGS. 5, 6], the roller assembly including:
a tubular member (12) formed of a rigid tube having an inner surface (interior surface of the tubular member 12, shown in at least Figure 5);
a damper assembly (40) rotationally fixed (via rod 24 and end section 26; column 4, lines 42-51) to a frame (10B), the damper assembly including a damper (42, 46, 47, 48) positioned within the tubular member [FIGS. 5, 6]; and
a fluid (fluid contained within compartment 42; column 5, line 55-column 6, line 11) in a space between the damper and the inner surface of the tubular member [FIG. 5]; and

Welfonder does not disclose a fenestration assembly including a frame and a sash.
Nonetheless, Farntrog discloses a screen assembly for a fenestration assembly [FIG. 3] including a frame (21) and a sash (22), the screen assembly comprising a roller assembly (40) coupled to the frame such that the roller assembly is substantially hidden from view (the roller assembly 40 is hidden from view by the corresponding housing 11).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen assembly of Welfonder to be provided in the fenestration assembly of Farntrog, in order to provide screening for a window that is automatically operable along with the window sash, while maintaining a speed dampened configuration that prevents damage to the screen assembly or the surrounding structure.
Regarding claim 22, Welfonder discloses that the damper includes: a central support (47); and at least one blade (48b) extending from the central support [FIGS. 12-15].
Regarding claim 23, Welfonder discloses that the blade forms a circular cross-section (the cross-section of the blades 48b shown in Figure 14 is at least partially circular along its outer surface, which reads on the limitation “circular” given a broadest reasonable interpretation in view of the specification; it is noted that Welfonder further discloses a damper blade configuration in Figures 11-11A that includes a blade 52B that is explicitly circular, as shown in Figure 11).
Regarding claim 24, Welfonder discloses that the damper includes a cylinder (compartment 42 is cylindrical).
Regarding claim 25
Nonetheless, Farntrog discloses a screen assembly including a screen material (13), wherein edges of the screen material are configured to extend into slots (slots defined by side rails 30a, 30b) extending along the frame [FIG. 5].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the screen assembly of Welfonder to be provided with the edges of the screen material extending into slots, as taught by Farntrog, in order to prevent the passage of bugs or debris past the space blocked by the screen material.
Regarding claim 26, Welfonder discloses that the roller assembly further includes:
a rod (24) extending through the tubular member and rotationally fixed to the frame (via 26; column 4, lines 42-51);
a coupler (60, 64) attached to an end of the rod within the tubular member, the coupler coupling the damper to the rod [FIG. 6]; and
a bearing (28) attached to the tubular member, the rod extending through the bearing, the tubular member and bearing rotatable about the rod (column 4, lines 52-67).
Regarding claim 27, Welfonder discloses that the damper assembly further includes a fork (pins 71 form a fork, as shown in Figure 6), the fork configured to engage the coupler to couple the damper to the rod (column 8, lines 10-28).
Regarding claim 28, Welfonder discloses that the roller assembly further includes a spring (39) extending along the rod [FIG. 5] and connecting the coupler to the bearing to provide a rotational bias to the roller assembly to tension the screen material (coupler wheel 64 is fixed to the rod 24, which is fixedly connected to the spring retainer 36; the spring 39 connects to the other spring retainer 32, which is fixed to wall 29 of the bearing--this constitutes a connection between the coupler and the bearing via the spring).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Welfonder (U.S. Patent No. 6,666,252) in view of Farntrog (U.S. Patent No. 9,556,670), as applied to claim 21 above, and further in view of Downey (U.S. Patent Application Publication No. 2018/0003256).
Regarding claims 29 and 30, Welfonder, as modified above, discloses that the damper assembly is positioned against the inner surface of the tubular member [FIGS. 5, 6]; and that the roller assembly further includes a plug (outer wall of the compartment 42; see annotated drawing below) disposed adjacent to an end of the damper assembly opposite the coupler [FIG. 6], the plug including: a plug body (the plug body is generally defined by the structure of the outer wall forming the plug); the fluid substantially filling a space defined between the fork and the plug body, but does not disclose radial seals disposed between the fork and the damper and along the plug body.
Nonetheless, Downey discloses a damper assembly (500) including at least one radial seal (598) disposed between a connection end (540) and a damper (546) [FIG. 17] and configured to seal against an inner surface of a tubular member (512); and at least one radial seal (598; on the opposite end) disposed along a plug body (516) and sealing between the plug body and the inner surface of the tubular member [FIG. 17], fluid (fluid in cavity 596) substantially filling a space defined by the at least one radial seal disposed between the connection end and the damper, the at least one radial seal disposed along the plug body, and the inner surface of the tubular member [FIG. 17]
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper of Welfonder, as modified above, to include the radial seals taught by Downey, in order to prevent leaking of the damper fluid, and to enable access to the damper for maintenance or repair or to change the damper fluid.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Welfonder (U.S. Patent No. 6,666,252) in view of Farntrog (U.S. Patent No. 9,556,670), as applied to claim 21 above, and further in view of Zangirolami (U.S. Patent Application Publication No. 2005/0000760).
Regarding claim 31, Welfonder, as modified above, discloses the fluid nut does not disclose that the fluid has a kinematic viscosity ranging from 5,000 cSt to 500,000 cSt.
Nonetheless, Zangirolami discloses a damper assembly (1) having a fluid with a kinematic viscosity ranging from 5,000 cSt to 500,000 cSt (paragraph 0034).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid of Welfonder, as modified above, to have a .

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 13 recite limitations directed to automatic disengagement of the control bar from the magnet of the sash in response to tilting of the sash. The prior art of record does not disclose or fairly teach this limitation in combination with the other elements set forth in the claims. Hutchinson (US 1114990) discloses automatic disengagement of a control bar from a sash, but Hutchinson fails to disclose a magnetic connection or disengagement in response to tilting of the sash. Woolery (US 2018/0010387) discloses a tilting movement of a sash and a subsequent disengagement of a screen assembly control bar, but Woolery does not disclose a magnetic connection, or that the disengagement occurs automatically in response to tilting of the sash. None of the prior art of record discloses all of the elements of claims 4 and 13, and one having ordinary skill in the art would not have been motivated to combine the prior art to arrive at the claimed invention without impermissible hindsight reconstruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABE MASSAD/Examiner, Art Unit 3634